Citation Nr: 1226202	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-42 604	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


Entitlement to an increased disability rating for service-connected traumatic arthritis and degenerative disc disease of the cervical spine, status post neck injury, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD


M. M. Celli, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

The Veteran's service-connected disability is manifested by subjective complaints of chronic, moderate pain, but does not exhibit unfavorable ankylosis of the entire cervical spine, and there is no evidence of incapacitating episodes requiring bed rest and treatment prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for traumatic arthritis and degenerative disc disease of the cervical spine, status post neck injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235- 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.

Here, the RO's October 2008 and June 2009 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 473.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Additionally, the 
June 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening effected his employment, and the requirements to obtain a higher rating.  See Vazquez-Flores, 580 F.3d at 1275-82.  Following the issuance of the June 2009 letter, the Veteran's claim was re-adjudicated in a September 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, private treatment records, and by affording the Veteran a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2008 VA examination is adequate as it was based on a physical examination of the Veteran and provides the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness does not result in abnormal gait or abnormal spinal contour; or with vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is contemplated when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 230 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   See 38 C.F.R. 
§ 4.71a, Note (2); See also 38 C.F.R. § 4.71a, Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an increased disability rating in excess of 30 percent for service-connected traumatic arthritis and degenerative disc disease of the cervical spine, status post neck injury, is not warranted.

A September 2008 private treatment record shows an impression of mild degenerative changes of the cervical spine without significant spinal canal stenosis; small central disc herniations at C2-C3 and C3-C4; and a disc herniation at C3-C4 that minimally contacts the ventral spinal cord without exerting significant mass effect or causing cord signals abnormality.  

A November 2008 private treatment record reveals that the Veteran had been resistant to surgery in the past.  However, the private physician opined that the severity of the Veteran's pain, although not yet accompanied by physical disability, made surgery a more apparent therapy for relief of the pain.  The private physician found that the most recent magnetic resonance imaging (MRI) of the cervical spine demonstrated that cervical disk herniations were responsible for the Veteran's symptoms.

On VA examination in November 2008, the Veteran reported that since the onset of his neck disability, the symptoms had gotten progressively worse.  The Veteran reported numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms, and constant, moderate pain located from the cervical spine to the mid-thoracic region.  The Veteran reported pain radiating bilaterally from the medial arms to the hands and severe flare-ups every 2-3 weeks, which lasted from 1-2 weeks.  The Veteran reported that certain flare-ups forced him to take off work or rest after work when he returned home.  

Physical examination of the muscles of the spine revealed a right spasm, no atrophy, left and right guarding, left and right pain with motion, left and right tenderness, and no weakness.  The Veteran's posture was normal.  Abnormal spinal curvatures included reverse lordosis.  There was no cervical spine ankylosis.  Flexion was 0-15 degrees, extension was 0-5 degrees, right lateral flexion was 0-20 degrees, left lateral flexion was 0-15 degrees, right lateral rotation was 0-15 degrees, and left lateral rotation was 0-10 degrees.  There was evidence of pain on active motion, passive motion, and after repetitive use.  With right lateral flexion, there was additional loss of motion on repetitive use of the joint from 0-15 degrees due to pain.  

An imaging study of lateral flexion-extension views showed that there was straightening of the normal cervical lordosis; moderate narrowing of the C5-C6 disc space; mild narrowing of the C4-C5 and C6-C7 disc spaces; no prevertebral soft tissue swelling; no fracture or subluxation; and no instability.  The impression was degenerative changes and no instability.  On the MRI, the VA examiner found straightening and mild reversal of the cervical lordosis; vertebral body heights were maintained; alignment of the cervical spine was normal without subluxation; mild multilevel loss of disc height and disc bulging from C3-C4 through C5-C6; and the cervical spinal cord demonstrated normal signal characteristics.  The impression was mild degenerative changes of the cervical spine without significant spinal canal stenosis; small central disc herniations at C2-C3 and C3-C4; and the disc herniation at C3-C4 minimally contacted the ventral spinal cord without exerting significant mass effect or causing cord signal abnormality.  The VA examiner diagnosed degenerative disc disease of the cervical spine; herniated cervical discs; and right upper extremity radiculopathy.  

The Veteran reported that he had to miss 2 weeks of work within the past 12-month period due to neck pain and treatment for his neck disability.  The VA examiner found that the neck disability had significant effects on the Veteran's occupational activities resulting in increased absenteeism, which was due to decreased mobility, lack of stamina, decreased strength of the upper extremity, and pain.  Usual daily activities affected included chores, exercise, sports, recreation, and traveling.  

To warrant the assignment of a higher, 40 percent disability rating, the evidence must show unfavorable ankylosis of the entire cervical spine.  In this case, the evidence shows useful motion of the cervical spine.  As such, the evidence does not show unfavorable ankylosis of the entire cervical spine to warrant a higher, 40 percent, disability rating.  As such, the Board finds that the Veteran's service-connected neck disability does not warrant a rating in excess of 30 percent. 

The Board has also considered an increased disability rating on the basis of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  However, an increased disability rating for the Veteran's service-connected disability is not warranted on the basis of functional loss as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  The Board observes that the Veteran has reported constant, moderate pain, as well as a history of fatigue, decreased motion, stiffness, weakness, and spasms from the cervical spine to the mid-thoracic region.  The Board also observes the Veteran's contentions regarding the effects on his occupational and daily activities.  On VA examination in November 2008, there was evidence of spasms, guarding, pain with motion, and tenderness.  However, there was no atrophy, weakness, or dizziness.  The Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  The Veteran reports having worked full-time for the past 10-20 years in his current occupation, and that the only physical effect on his occupational activities was having to take breaks from prolonged typing.  Thus, the Board finds that the preponderance of the evidence is against an increased rating for the Veteran's neck disability on the basis of functional loss.

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243.  Here, the evidence does not show that the Veteran has experienced any incapacitating episodes during the past 12 months that involved prescribed bed rest and treatment by a physician.  Therefore, a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 
38 C.F.R. § 4.71a.

The Board recognizes the Veteran's statements attesting to his constant pain, fatigue, stiffness, and limited range of motion.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Furthermore, the Board finds the Veteran's statements are consistent and credible evidence pertaining to his symptomatology.  However, these statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports, demonstrate consideration of the Veteran's statements and the information necessary to rate the Veteran's disability under the rating criteria.  The evidence does not show ankylosis of the cervical spine.  On physical examination, the Veteran's posture was normal, there was no weakness, and there was no atrophy.  The Veteran continues to work full-time, and the Board finds that functional loss does not warrant a higher disability rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 30 percent.   

Additionally, the General Rating Formula provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In a May 2006 rating decision, the RO granted service connection for right upper extremity radiculopathy with an evaluation of 10 percent, effective March 1, 2006.  As the Veteran has not perfected an appeal regarding this issue, and the evidence of record does not demonstrate that the Veteran's service-connected neck disability was productive of any other neurological disorders, the Board finds the Veteran's reported symptomatology concerning any neurological abnormalities is contemplated by the current ratings.

Also, there is no evidence of record that would warrant a rating in excess of those assigned at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected neck disability, the evidence shows no distinct periods of time during the pendency of the appeal during which this disability has varied to such an extent that a rating greater or less than the current evaluation would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

The Board notes that evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his service-connected disability.  The Veteran has not submitted evidence indicating that his service-connected neck disability or the difficulties flowing from it constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Board acknowledges the Veteran's assertions regarding having to miss 2 weeks of work in the past 12 months due to pain and medical treatment.  However, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Rating Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in an unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  Therefore, the Board has determined that referral of this case for extraschedular consideration is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. at 111.

In conclusion, the Board finds the Veteran's level of disability more closely approximates the criteria for a 30 percent disability rating.  A preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected neck disability, and the claim must be denied.  38 C.F.R. 
§ 4.71a.  

Finally, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating in excess of that already awarded, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected traumatic arthritis and degenerative disc disease of the cervical spine, status post neck injury, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


